    Case 1:19-cr-00012-VSB Document 307 Filed 02/24/21 Page 1 of 1


                                                                                   



                                               February 24, 2021


Honorable Vernon S. Broderick
United States District Judge
United States Courthouse
40 Foley Square                                             2/24/2021
New York, NY 10007

             RE: United States v. Joshua Rodriguez, 19 Cr. 12 (VSB)

Dear Judge Broderick:

      I am writing to request that Mr. Rodriguez’s passport be returned to
him. Mr. Rodriguez was required to surrender his United States passport as
a condition of his bond, and his bond is no longer in effect. As such, I request
that Mr. Rodriguez’s passport be returned to him.

      I thank the Court for its attention to this matter.

                                               Respectfully submitted,

                                               /s/

                                               Grainne E. O’Neill




                                                                                       
